ON MOTION POE REHEARING
June 8, 1934
Mr. Justice Wolf
delivered the opinion of the court.
A motion for reconsideration has been presented. The attorneys for Diaz insist in effect that no cause of action arises when a mortgage is given on property until the mortgage right is first exhausted. Whether we fully understand the argument of the proponent of the motion or not, the master reason for the position that we have assumed is that *674when a person buys a piece of mortgaged property and undertakes to pay the mortgage debt upon maturity and fails to do so, a cause of action arises in the vendor. The obligation on the part of Diaz to pay was definitely a part of the purchase price; in other words, the payment of $3,000 was deferred. The person in whose favor the obligation exists must have some recourse. Ubi jus, ibi remedium. The only doubt that we had in the case was the form of the action that Luyando had against Diaz. In Puerto Rico we have our own system of rights and obligations and when a right arises the performance of the obligation may be exacted.
This position is strengthened by the fact that we have a complete system for protecting the rights of persons who become plaintiffs in seeking the performance of an obligation. We have the act of 1902 whereby a plaintiff can secure the effectiveness of his judgment. Section 14 (h) gives the court an ample scope to protect the rights of plaintiffs. If there is a breach of an obligation whereby a person is entitled to compensation, liquidated or unliquidated, he has a right to protect it by suit and to secure the effectiveness of the judgment that he may obtain.
In framing our decision we were aware that we had no precedent in Puerto Rico for the position we assumed but we also had in mind the general provisions of section 36 of the Code of Civil Procedure where if no mode is specifically pointed by the code any other mode consistent with justice or equity must be followed.
The motion for reconsideration will be denied.